Citation Nr: 9920966	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  93-23 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES


1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for  residuals of a 
stroke.  

4. Entitlement to service connection for a disability of the 
left foot secondary to the veteran's service-connected 
left knee injury residuals.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from 
January 1958 to January 1963, and in the Army from January 
1963 to January 1966.  

The Board of Veterans' Appeals (Board) notes that in 1996 the 
veteran claimed service connection for a jaw disorder and for 
multiple joint arthritis.  He was informed in March 1997 that 
those claims were denied, and in February 1998 he initiated 
an appeal of that decision by filing a Notice of 
Disagreement.  A Statement of the Case (SOC) explaining the 
reason for the denial was sent to the veteran in March 1998.  
To date the veteran has not perfected an appeal of that 
decision, as he has not filed a substantive appeal in 
response to the March 1998 SOC.  Accordingly, those claims 
are not in appellate status and will not be considered by the 
Board at this time.   


FINDINGS OF FACT

1.  Competent medical evidence of a current diagnosis of PTSD 
incurred as the result of the veteran's service on active 
duty has been presented. 

2.  Competent medical evidence of hypertension proximately 
due to or aggravated by a service-connected disability has 
been presented. 

3.  Competent medical evidence of residuals of a stroke 
incurred or aggravated in service, or proximately due to or 
aggravated by a service-connected disability, has not been 
presented.  

4.  Competent medical evidence of a left foot disability 
secondary to the veteran's service-connected left knee injury 
residuals has not been presented.   


CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (1998).

2.  Service connection for hypertension secondary to PTSD is 
warranted.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.310(a) (1998).  

3.  A well-grounded claim of entitlement to service 
connection for residuals of a stroke has not been presented.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  A well-grounded claim of entitlement to service 
connection for a left foot disability secondary to the 
veteran's service-connected left knee injury residuals has 
not been presented.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from January 1958 to 
January 1966.  He has testified that he currently suffers 
from hypertension that was caused by PTSD that was caused by 
service.  He also asserts that he suffered a stroke in 1988, 
and that the stroke was the result of his hypertension.  He 
seeks service connection for a left foot disability that he 
attributes to his service-connected residuals of a left knee 
injury, which are currently rated 30 percent disabling. 


Background

A careful review of the veteran's service medical records 
reveals that a Report of Medical Examination dated in January 
1958 noted no abnormalities, and the veteran's blood pressure 
was reported at 116/70.  A Clinical Record of a Physical 
Examination dated in October 1962 reported the veteran's 
blood pressure at 124/84, and noted he had a regular heart 
rate without murmur, peripheral pulses were present, and 
there were no cardiovascular symptoms.  Reports of Medical 
Examination conducted in January 1963 reported no heart or 
vascular abnormalities, and the veteran's blood pressure was 
120/80, 120/70, 126/80 and 122/74.  A December 1963 Clinical 
Record Consultation Report refers to several 
electrocardiograms (ECG), and concludes that the veteran had 
no cardiac abnormality and was fit for Flight Class I status 
without profile or duty assignment limitations.  The reports 
also noted the veteran's blood pressure was 128/70.  At a 
separation examination conducted in January 1966, no 
cardiovascular abnormalities were noted and blood pressure 
was measured at 112/64.  A January 1966 x-ray report 
indicated the veteran's heart was within normal limits 
radiographically.  

The veteran's service medical records contain no reference to 
complaints of or treatment for a left foot disability other 
than blisters in January 1958, which were also present on the 
right foot.  Likewise, there is no information in the 
veteran's service medical records to suggest complaints of or 
treatment for psychiatric problems.   

After separation from active duty, there is no medical 
evidence of complaints of or treatment for hypertension, a 
stroke, a left foot disability, or PTSD within one year 
following release from active duty.  

In a letter dated in March 1991, the veteran claimed that he 
has hypertension that was caused by his PTSD, and that he 
suffered a stroke as the result of the hypertension; he 
claimed the stroke left residuals that include a partially 
paralyzed diaphragm, and muscle problems on the right side of 
his face.  He reported that two physicians, Dr. L and Dr. C, 
had told him that his PTSD caused hypertension, and had made 
notations to that effect in his medical records in "this 
last year."  In a rating decision dated in June 1991, the RO 
denied service connection for hypertension and a stroke, as 
neither disability was present in service or shortly 
thereafter.  Service connection was also denied for a left 
foot disability manifested by numbness asserted to be caused 
by the veteran's service-connected left knee disability, as 
no disability of the foot was detected upon examination.  The 
veteran expressed timely disagreement with that decision in 
August 1991.  After a hearing before a hearing officer, a 
Statement of the Case was issued in which it was explained 
that the claims of service connection for hypertension and 
stroke were denied because they were not present in service 
or within one year following service, and the left foot 
disability was denied because there was no medical evidence 
of a link between the service-connected knee disability and a 
left foot disability.  PTSD was denied because the veteran 
had no combat decorations and no confirmed stressors.  

The veteran perfected his appeal by filing a Department of 
Veterans Affairs (VA) Form 1-9, Appeal to Board of Veterans' 
Appeals, dated in August 1992.  Additional evidence was 
received, and a Supplemental Statement of the Case sent to 
the veteran in June 1993 explained that the claims remained 
denied because hypertension, a stroke and a left foot 
disability were not complained of, diagnosed or treated in 
service or within one year following service, and no medical 
opinion provided a nexus between a left foot disability and 
the veteran's service-connected left knee disability.  
Similarly, the PTSD claim remained denied because there was 
no confirmation of stressors, although there was a diagnosis 
of PTSD.  

This claim was then forwarded to the Board for appellate 
consideration, but was returned to the Regional Office (RO) 
in response to the RO's request.  When the RO completed the 
action necessary, the matter was again returned to the Board.  
In a decision dated in August 1995, the Board remanded the 
appeal for consideration of whether that nonservice-connected 
disability was aggravated by the service-connected left knee 
disability, for additional development regarding verification 
of the alleged stressors, and for additional medical 
evidence.  

On remand, in January 1997 a social and industrial survey was 
conducted, as was a psychiatric examination.  The examiner 
indicated he reviewed the veteran's claims folder, the social 
and industrial survey, the medical record, and conducted a 
formal mental status examination.  Based on that information, 
the examiner concluded that the veteran had PTSD, chronic, 
with depressive and anxious features.  The veteran's current 
global level of functioning based on his PTSD appeared to 
warrant a Global Assessment of Functioning (GAF) of 60.  

At a hearing before the undersigned in August 1997, the 
veteran testified that he has hypertension secondary to his 
PTSD, and that although it began in 1972 or 1973, he did not 
receive medication for it until 1979 or 1980.  He testified 
that VA physicians indicated it was possible that there was a 
link between his hypertension and PTSD.  He added that 
despite the fact that the VA medical records dated in June 
1988 do not report that he had a stroke at that time, he 
believes that the paralyzed right diaphragm and "other 
glitches" that he did not have before the June 1988 incident 
were caused by a stroke.  He adds that the stroke was 
secondary to his hypertension, which was secondary to his 
PTSD.  He explained that the stroke occurred because he could 
not afford to purchase his hypertension medication.  
Regarding his left foot disability, the veteran testified 
that he was told by Dr. T at the VA medical center in Boise 
that the foot disability was secondary to his service-
connected knee disability.  The Board has carefully examined 
those records, however, and finds no medical opinion that 
indicates that a left foot disability is present and was 
caused or aggravated by the left knee disability.  Regarding 
the PTSD claim, the veteran testified that he spent five 
months in Viet Nam doing aircraft maintenance, on occasion 
had to carry the dead and wounded, and was fired upon.  He 
was mortared and rocketed while in base camp, and received no 
treatment for psychiatric problems in service.  He described 
his alleged PTSD stressors, and expressed frustration over 
the fact that he received no help from anyone regarding 
obtaining corroborating information regarding combat or 
awards.  

In June 1998 the claim was returned by the Board to the RO at 
the veteran's request.  On remand, medical records were 
obtained relative to a June 1988 hospitalization at the Audie 
Murphy VA Medical Center in San Antonio.  This 
hospitalization is the one described by the veteran at his 
hearings as having been required by a stroke.  The diagnoses, 
however, did not include a stroke, but instead were as 
follows:  possible vasovagal spell; questionable Chilaiditi's 
syndrome; and elevated right hemidiaphragm, etiology unknown.  
Additional medical records were obtained from the VA medical 
facilities in Roseburg, Boise, and Los Angeles, but none of 
them provided evidence of a current disability of the left 
foot that is attributed to the veteran's service-connected 
left knee disability, or that is aggravated by his service-
connected left knee disability.  A 1980 record refers to 
complaints of numbness in the toes and ball of the left foot, 
but the examiner attributed that to a nerve root entrapment, 
not a left knee disability.  A 1996 record refers to 
treatment of the left lateral lower leg after having been 
stepped on by a horse. 

For disability resulting from personal injury suffered in the 
line of duty, the United States will pay compensation to any 
veteran thus disabled and who is discharged or released under 
conditions other than dishonorable from the period of service 
in which said injury was incurred, or preexisting injury was 
aggravated.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1998).  A claimant must 
provide competent evidence that the secondary condition was 
caused by the service-connected condition.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).   

Certain chronic disabilities, including hypertension, that 
were not present in service but were present to a compensable 
degree within one year following separation from active duty 
will be considered to have been incurred or aggravated by 
such service, notwithstanding the fact that there is no 
record of evidence of such disease during service.  
38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 3.309.  


A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table).  

For purposes of establishing a well-grounded claim, the 
credibility of the evidence presented is presumed, unless the 
evidence is inherently incredible or beyond the competence of 
the person asserting it.  King v. Brown, 5 Vet. App. 19, 21 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


Analysis

PTSD

The veteran alleges that during the five months he served in 
the Republic of Viet Nam, and during other periods of service 
as aircraft repair support, he encountered situations that 
have haunted him ever since.  He reported stressors including 
the uncertainty of whether he would return from air missions, 
listening to a commander of an ARVN battalion on the radio as 
he died while calling in for support during an ambush, 
holding a 17 year old in his arms as he died from wounds 
sustained at the battle of Plei Me just before Thanksgiving 
in 1965, and discovering and helping transport many bodies 
that had been beheaded following a battle.  The veteran 
reported at one time that he provided cover for troops 
exiting from a helicopter with an M-60 machine gun and as a 
result he was "in the Infantry for awhile."   At Qui Non he 
reported watching a plane in which a pilot who was "shot up 
pretty bad" crash land.  He also described two occasions on 
which he was sent to the field to repair equipment when he 
was fired upon as he worked.  In another incident the veteran 
described a situation in which he was on a helicopter flight 
when CIA Special Forces personnel pushed captive enemies from 
the helicopter while it was in flight.  He reported another 
incident during which the helicopter in which he was 
returning to "Anke" was in an artillery barrage.  He also 
described an incident in which he and some others came upon a 
foxhole in which one injured soldier and one dead soldier 
were found.  

A letter dated in April 1998 from JE, the noncommissioned 
officer in charge of the engine repair shop of the A Company, 
15th Transportation Battalion, 1st Air Cav Division, described 
the conditions encountered by the veteran's organization.  
Although he did not discuss any of the particular events 
described by the veteran as stressors, he did report that 
paperwork was not always done in those situations, as those 
were trying times for all concerned.  Despite this lack of 
precise specificity, the letter, especially the next-to-last 
paragraph, does tend to furnish general support for the 
veteran's recollections. 

As noted above, after a VA examination conducted in January 
1997 the examiner concluded the veteran has PTSD, and 
discussed a history of re-experiencing the stressful events 
that the veteran reportedly first experienced during service.  
Attempts to verify those stressors were unsuccessful, but the 
Board finds that the circumstances described by the veteran, 
when considered in light of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. §§ 3.102, 3.304 suggest that the stressors occurred 
under combat conditions.  Accordingly, verification of the 
stressors is not necessary.  

When all the evidence is considered, the Board finds that the 
positive and negative evidence regarding whether the veteran 
has PTSD as the result of service on active duty is in 
equipoise.  38 U.S.C.A. §§ 1154(b), 1110, 5107; and 38 C.F.R. 
§ 3.102, 3.304.  Accordingly, service connection for PTSD is 
granted.  


Hypertension and residuals of a stroke

Regarding the claims of service connection for hypertension 
and residuals of a stroke, the evidence in this case includes 
a 1988 hospital record that refers to a history of well 
controlled moderate hypertension, so it appears that the 
first step of the Caluza test for establishing a well-
grounded claim regarding hypertension has been met.  There is 
no medical opinion that states the veteran suffers from 
residuals of a stroke, however, so the first step of the 
Caluza test regarding that claim has not been met.  

With regard to whether there is competent evidence of 
inservice incurrence or aggravation of hypertension or 
residuals of a stroke, or whether hypertension or residuals 
of a stroke were present to a compensable degree within one 
year following separation from service, however, the Board 
finds there is none.  The veteran is not a trained medical 
professional, and his claim that he has hypertension and 
residuals of a stroke as the result of service is not 
entitled to any probative value.  

With regard, however, to the veteran's contention that his 
hypertension and residuals of a stroke were caused by his 
PTSD, and that he was told as much by his treating doctors, 
the Board has reviewed the claims folder and notes that the 
medical records received from those VA physicians do not 
contain such an opinion.  There is, however, relevant 
competent medical evidence found in the testimony of his 
treating psychiatrist, Dr. L, before a hearing officer in 
October 1992.  Dr. L reported that the veteran suffers from 
PTSD, which results in depression and anxiety.  She stated:  
"I think there is a connection between high blood pressure 
and stress and anxiety and I think he had chronic anxiety 
over the years."  Dr. L did not, however, opine as to 
whether the veteran suffered from a stroke.  

Based on the foregoing, the Board finds that the veteran has 
submitted competent medical evidence that his hypertension is 
proximately related to his now service-connected PTSD.  As 
there in no medical opinion that contradicts Dr. L's 
competent nexus opinion, that claim is granted because the 
positive evidence outweighs the negative evidence.  The Board 
acknowledges that the record is less than overwhelmingly 
favorable to the veteran.  Nonetheless, it is difficult to 
discount the testimony of a medical specialist.   
Accordingly, especially in the absence of similarly competent 
rebutting evidence, the record on this material fact does not 
preponderate against the veteran.  

The veteran has not, however, submitted competent medical 
evidence that he had a stroke, and the available medical 
evidence shows that he in fact did not suffer from a stroke 
in June 1988.  Accordingly, the claim of entitlement to 
service connection for residuals of a stroke is not well 
grounded. 


Left foot disability secondary to service-connected left knee 
injury residuals

Regarding the veteran's claim of entitlement to a left foot 
disability that he attributes to his service-connected left 
knee injury residuals, the Board notes there is no competent 
medical opinion of a current diagnosis of such a disability.  
The veteran alleges that he suffers numbness of the foot that 
is caused by his left knee disability.  However, matters of 
medical diagnosis require medical expertise, and although the 
veteran may attest to the symptoms he suffers, he is not 
competent to diagnose them.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Caluza requires a current diagnosis, and 
there is none in this case.  Similarly, there was no service 
medical evidence of the left foot disability from which the 
veteran alleges he now suffers.  Finally, there is no 
competent medical opinion that links a current foot 
disability with service, or with a service-connected 
disability, either on the basis of direct incurrence or 
aggravation in service, or on the basis of having been caused 
or aggravated by the service-connected knee disability.  

The Board is well aware of the veteran's statements at page 9 
of the transcript of the August 1991 hearing to the effect 
that Dr. T at the Boise VA medical facility told him he has a 
left foot problem, and it is due to his service-connected 
left knee disability.  However, the Board has reviewed the 
medical records obtained from that facility, and they contain 
no such diagnosis or evidence regarding its etiology.  The 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence, and 
therefore, could not ground a claim.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995); Marciniak v. Brown, 10 Vet. App. 198 
(1997).  Absent competent medical evidence that demonstrates 
a reasonable possibility that the veteran has a left foot 
disability that began or was aggravated in service, or that 
it was either caused by or aggravated by his service-
connected residuals of a left knee injury, the claim of 
entitlement to service connection for a left foot disability 
is not well grounded.  Wallin; Reiber.  As noted above, the 
records from that VA facility contain no such opinion 
evidence.  If the veteran were to obtain such evidence, 
however, it is possible that such evidence would be enough to 
establish a well-grounded claim of entitlement to service 
connection, assuming the other criteria of a well-grounded 
claim set out above in Caluza were met.  Pursuant to 
38 U.S.C.A. § 5103(a), the Board hereby notifies the veteran 
that such opinion evidence, together with the additional 
requirement set out above by the Court in Caluza, is 
necessary to complete a well-grounded claim of entitlement to 
service connection for a left foot disability.  

The Board also notes that this matter was remanded for 
additional development regarding the left foot claim.  It 
does not appear that all of that development was 
accomplished, however, as the record contains no medical 
opinion evidence addressing any relationship between the 
veteran's service-connected left knee disability and a left 
foot disability.  As this claim is not well grounded, there 
is no duty to assist.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  Accordingly, the Court's decision in Stegall v. 
West, 11 Vet. App. 268 (1998) does not require remand.  

Based on the foregoing, the Board finds that the veteran has 
not submitted evidence sufficient to justify a belief by a 
fair and impartial individual that the claim of 
entitlement to service connection for a left foot disability 
is well grounded, and the claim is denied.  



ORDER

1.  The claim of entitlement to service connection for PTSD 
is granted.  

2.  The claim of entitlement to service connection for 
hypertension is granted.  

3.  The claim of entitlement to service connection for 
residuals of a stroke is denied.  

4.  The claim of entitlement to service connection for a left 
foot disability is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

